Citation Nr: 0027798	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  96-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
gastroesophageal reflux disease with history of ulcerative 
erosive esophagitis and duodenitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1986 to 
January 1992.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia which confirmed a noncompensable evaluation for 
gastroesophageal reflux disease with history of ulcerative 
erosive esophagitis and duodenitis.  A July 1996 rating 
increased the evaluation to 10 percent.

The appeal was docketed at the Board in 1996.  A hearing was 
held at the RO before the undersigned Member of the Board in 
March 2000.

The Board observes that the veteran in October 1998 submitted 
a claim for a total rating based on unemployability due to 
service-connected disabilities.  However, inasmuch as such 
claim has not yet been adjudicated, it is referred to the RO 
for the same.


FINDING OF FACT

Current manifestations of the veteran's service-connected 
gastroesophageal reflux disease with history of ulcerative 
erosive esophagitis and duodenitis include reflux and 
occasional vomiting, without evidence of persistent 
substernal, arm or shoulder pain; considerable impairment of 
the veteran's health is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease with history of ulcerative 
erosive esophagitis and duodenitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.20 and Part 4, Diagnostic Code 7346 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for gastroesophageal reflux 
disease with history of ulcerative erosive esophagitis and 
duodenitis (hereafter "GERD"), for which the RO has assigned 
a 10 percent rating in accordance with the provisions of 
Diagnostic Codes 7399-7346 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected GERD.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of the remote clinical 
histories and findings pertaining to such disability.

The veteran's service-connected GERD is rated analogous to 
hiatal hernia pursuant to the provisions of Diagnostic Code 
7346.  38 C.F.R. § 4.20.  In accordance with Diagnostic Code 
7346, a 30 percent rating is warranted if there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health; with two or more of the symptoms for the 30 percent 
evaluation of less severity, a 10 percent rating is 
warranted.  

The veteran asserts that he experiences abdominal pain on a 
daily basis.  He contends, in essence, that his service-
connected GERD is more severely disabling than currently 
evaluated.  In this regard, when he was pertinently examined 
by VA in May 1996, at which time he weighed 162 pounds, the 
veteran's complaints included heartburn and indigestion.  He 
also indicated that he experienced mid-sternal pain on a 
daily basis; he denied experiencing periodic vomiting.  On an 
upper gastrointestinal series, it was noted that there 
appeared "to be considerable gastroesophageal reflux".  The 
pertinent examination diagnosis was reflux esophagitis.

Reports pertaining to VA outpatient treatment rendered the 
veteran in September 1997 reflect, collectively, that he had 
experienced diarrhea for the preceding two weeks, as well as 
reflux.  He denied experiencing nausea and vomiting.  When he 
was seen for VA outpatient treatment in April 1998, the 
veteran indicated that he experienced left arm "numb[ness]" 
on occasion.  A report pertaining to his hospitalization at a 
VA facility in May 1998, apparently in response to excessive 
drinking, reflects that his complaints on admission included 
chest pain; he was also noted to be bothered by gastritis.  
When he was seen for VA outpatient treatment in August 1998, 
the veteran complained of having "an upset stomach"; he was 
apparently prescribed an antacid ("Pepcid") for his GERD.  
When he was seen for VA outpatient treatment in October 1998, 
the veteran indicated that he experienced diarrhea on 
occasion (i.e., "off and on").  

Most recently, when he was examined by VA in November 1999, 
at which time the veteran weighed 160 pounds, he complained 
of experiencing abdominal pain on several occasions per week, 
though it was not associated with nausea or vomiting.  He 
also indicated that, after changing his diet and lifestyle, 
his symptoms of GERD had (as recorded by the examiner) 
"improved a lot".  The veteran also indicated that he had no 
history of malnutrition.  Findings on pertinent laboratory 
testing included a hematocrit (HCT) reading of 48, within the 
range (i.e., "42-52") of normalcy.  The related examination 
diagnosis implicated GERD since the early 1990's.

In considering the veteran's claim for a rating in excess of 
10 percent for his service-connected GERD, the Board observes 
that, while the veteran continues to experience at least 
intermittent epigastric distress, including gastritis, he has 
at no time, relative to the time period incident to the 
appeal, reported experiencing any difficulty swallowing 
(i.e., dysphagia).  Further, although the veteran has in the 
recent past been bothered by reflux/regurgitation, he 
indicated on the November 1999 VA examination that his 
related symptoms had ameliorated incident to factors 
including a change in diet.  The Board is, to be sure, 
cognizant that the veteran alluded to experiencing persistent 
chest pain when he was examined by VA in May 1996.  He also 
complained of experiencing chest pain when he was admitted to 
a VA facility, apparently for alcohol-related 
"detox[ification]" purposes, in May 1998.  However, the chest 
pain was attributed, in part, to the veteran's consumption of 
alcohol (his breath "smell[ed] of" the same when he was 
admitted) and, in any event, has apparently not recurred 
since May 1998.  Finally, the veteran's service-connected 
GERD would appear to have occasioned no appreciable 
impairment in the veteran's overall health.  In making the 
latter assertion, the Board observes that his weight has been 
stable over a several-year duration (161 pounds in May 1996, 
160 pounds when he was examined by VA in November 1999); he 
indicated, consistent with the record, on the November 1999 
VA examination that he had never experienced malnutrition; 
and he was free of anemia (given the HCT reading of 48) at 
the time of the VA examination performed in November 1999.  
Given the foregoing observations, then, and since apparently 
none of the clinical indicia representative of disablement 
warranting a 30 percent rating under Diagnostic Code 7346 are 
present at the current time, the Board concludes that the 
preponderance of the evidence is against a rating in excess 
of 10 percent for the veteran's service-connected GERD.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to GERD-occasioned impairment in the veteran's ability to 
function under the ordinary conditions of daily life.  In 
this regard, the Board is cognizant that the veteran 
indicated at his March 2000 hearing that he vomited on 
occasion.  At the same time, however, the Board finds it to 
be significant that the veteran related on the November 1999 
VA examination that, after changing his diet and lifestyle, 
his symptoms of GERD were substantially ameliorated (i.e., 
they "improved a lot").  The latter consideration, in the 
Board's view, militates persuasively against any notion of 
entitlement to a higher disability rating predicated on the 
provisions of 38 C.F.R. § 4.10.  Disability related to 
treatment received by the veteran for hepatitis C may not be 
considered in determining the proper evaluation of service-
connected GERD.  Finally, the Board has also given 
consideration to the provisions of 38 C.F.R. § 4.7, which 
provide that, where there is a question as to which of two 
evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected GERD more closely approximate those 
required for a 30 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of the benefit 
sought on appeal.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.7, 4.10, 4.20 and Part 4, Diagnostic Code 7346.


ORDER

A rating in excess of 10 percent for gastroesophageal reflux 
disease with history of ulcerative erosive esophagitis and 
duodenitis is denied.


		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

